UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2459


AZHER NADEEM AHMED,

                    Debtor - Appellant,

             v.

IZZA AHMED,

                    Movant - Appellee,

             and

THOMAS P. GORMAN; US TRUSTEE,

                    Trustees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cv-00698-LO-IDD)


Submitted: May 24, 2019                                           Decided: June 12, 2019


Before WYNN and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Sergio Brandt, LAW OFFICE OF ROBERT S. BRANDT, Alexandria, Virginia,
for Appellant. Izza Ahmed, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Azher Nadeem Ahmed appeals from the district court’s order affirming the

bankruptcy court’s order granting Izza Ahmed’s motion for relief from the automatic stay

to pursue her motions filed in the state court divorce proceeding. We have reviewed the

record on appeal and find no abuse of discretion and no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Ahmed v. Ahmed, No. 1:18-cv-

00698-LO-IDD (E.D. Va. Nov. 14, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2